PER CURIAM.
Petitioning for rehearing the Town says this court ignored the fact that the Griffin land, had been taxed as being within the Town limits for forty years. The mistaken payment of taxes upon land not within corporate limits does not serve to extend or establish municipal boundaries.
Petitioner is also critical because the opinion states “Rule 44 of the Wyoming Rules of Civil Procedure provides the manner in which their legal substitution or replacement [of lost or destroyed records] may be made.” The rule expressly notes that proof of official records not found in the office of the official having the custody of such records may be made “by any applicable statute or by the rules of evidence at common law.” This leaves the criticism one of semantics rather than of substance.
An exhibit said to be an ancient document and attached to the petition for rehearing is not a part of the record and may not be considered.
Other grounds advanced were decided by the original opinion, and petitioner has offered nothing new or additional to the points already considered which warrant their reconsideration.
The petition for rehearing is denied.
Denied.